Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Non-Final office action in response to RCE filed on 04/26/2022.  Claims 1, 8, and 14 have been amended. Claims 1-20 are currently pending and have been addressed below.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/26/2022 has been entered. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Newly amended claims 1, 8, and 14 are identified as containing new matter. The limitation in claims 1, 8, and 14 recite: “each panel with a customized avatar and message” is not supported by the specification originally filed. Applicant’s specification merely mentions “avatar” once in para 0029, with no details or specifics. Further, the specification does not include a “customized” avatar. While Applicants specification Figures 2-6 displays an image, the figures do not disclose it is “customized” or customizable. Further, figures 2-6 disclose information displayed next to the image, however the specification does not include “message”, let alone does the specification give any details or explanation of how any message(s) are generated.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F .2d 967, 169 USPQ 795 (CCPA 1971). Therefore, claims 1, 8, and 14 are rejected under 35 U.S.C 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-7 are directed to a system (i.e. a machine). Claims 8-20 are directed to a method (i.e. a process). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claim 1 recites: A system of the Career Navideer Lifestyle Survey for exploration of life choices, comprising: a lifestyle survey, received responses to questions asked of a respondent in a lifestyle survey, the responses describing lifestyle choices of the respondent, receives age data, demographic data and education-level data describing the respondent, calculates, based on the received responses and data, and using at least one algorithm, a lifestyle index, wherein the lifestyle survey module presents the questions in a progression, the index, when finalized, comprising a total cost for described lifestyle choices.
Independent claim 8 recites: A method provided by a lifestyle survey module, comprising: a lifestyle survey receiving inputs to at least one Career Navideer Lifestyle Survey comprising future lifestyle preferences of a respondent; the lifestyle survey further receiving inputs describing the respondent's age and education level; and the lifestyle survey module using at least one algorithm to compute a lifestyle survey 3Application No. 16/879,136 Response to Final Office Action dated February 4, 2022index based on the inputs, the index describing financial requirements to support the future lifestyle preferences, the lifestyle survey module further presenting the questions in a progression, the index, when finalized, comprising a total cost for described lifestyle choices.	Independent claim 14 recites: A lifestyle survey method for assisting lifestyle decisions, comprising: a lifestyle survey presenting inquiries in a Career Navideer Lifestyle Survey in a tabular format accessible by a respondent, the lifestyle survey analyzing each tab completed by the respondent, each tab providing a subtotal cost of lifestyle choices covered by the tab; and based on an analysis of tabs completed by the respondent, the lifestyle survey computing a lifestyle index, the lifestyle survey module further presenting the questions in a progression, the index, when finalized, comprising a total cost for described lifestyle choices.	The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss a lifestyle survey with questions and answers to a user to assist the user in determining a lifestyle index, the index describing financial requirements to support future lifestyle preferences, which is a clear managing of personal behavior and one of certain methods of organizing human activity.
Mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example: “received responses to questions asked of a respondent in a lifestyle survey, the responses describing lifestyle choices of the respondent”, “receives age data, demographic data and education-level data describing the respondent”, “calculates, based on the received responses and data, and using at least one algorithm, a lifestyle index”, “the index, when finalized, comprising a total cost for described lifestyle choices”). Concepts performed in the human mind as mental processes because the steps of receiving, responding, determining, identifying, analyzing, and calculating data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity and mental processes, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a computer, a lifestyle survey module, graphical interface panels, and a customized avatar. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea, as it adds the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 	The limitations generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).	The “received responses to questions asked of a respondent in a lifestyle survey, the responses describing lifestyle choices of the respondent”, “receives age data, demographic data and education-level data describing the respondent”, limitations describe data gathering. The Office has long considered data gathering to be insignificant extra-solution activity. Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application, see MPEP 2106.05(g)).	Further, the Specification does not describe the computer system in any detail, only merely indicates in Figure 1 and para 0017, “The Career Navideer Lifestyle Survey module is a web-based system comprising servers and other computing hardware as well as software applications including at least one algorithm”. The avatar is merely mentioned once in Applicant’s specification in para 0029 with no details, and a customized avatar is not included in Applicant’s specification. Thus, there can be no dispute that the computer elements recited are not of a particular machine, but rather generic computer elements performing generic computer functions.	Dependent claims 2-7, 9-13 and 15-20 add additional limitations, for example: wherein the questions asked by the lifestyle survey module regarding the lifestyle choices concern the respondent's desired future lifestyle (claim 2); wherein the questions about the desired future lifestyle are directed to the respondent's desired living arrangements, location of residence, choice of transportation, and children and other luxuries of interest (claim 3), but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use. With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Applicant’s Spec Figure 1 and para 0017.	Furthermore, dependent claims 2-7, 9-13 and 15-20 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example: wherein the questions asked by the lifestyle survey module regarding the lifestyle choices concern the respondent's desired future lifestyle (claim 2); wherein the questions about the desired future lifestyle are directed to the respondent's desired living arrangements, location of residence, choice of transportation, and children and other luxuries of interest (claim 3), These limitations merely provide further transmitting, analyzing, receiving and associating information which is used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: obtaining, processing, displaying and transmitting data, which are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Welnicki et al. (US 2002/0073005 A1), hereinafter “Welnicki”, over Marino et al. (US 2016/0117942 A1), hereinafter “Marino”.
Regarding Claim 1, Welnicki teaches A system of the Career Navideer Lifestyle Survey module for exploration of life choices, comprising: a computer; and a lifestyle survey module stored in the computer that when executed: (Welnicki, Abstract, teaches a computerized method for creating a customized lifestyle plan for a user. The user's desired lifestyle is identified. At least one user preference associated with the desired lifestyle is identified… The cost of the user's desired lifestyle, in accordance with the user preference, is determined. Figures 1, 9-10, 15, 22-23 and 27);	processes received responses to questions asked of a respondent in a lifestyle survey, the responses describing lifestyle choices of the respondent, (Welnicki, Figure 5, element 310, discloses questions/answers; element 320, discloses process information. Further, Welnicki, Figure 6, discloses select dream path; respond to dream path queries; receive dream path results. Even Further, Welnicki, Figure 7, element 620, discloses query user, element 630, discloses receive user responses, element 640, processes results by determining matching solutions); 	receives age data, demographic data and education-level data describing the respondent, (Welnicki, Figure 16, discloses respondent demographic data including age, education, race, religion and marital status);	calculates, based on the received responses and data, and using at least one algorithm, a lifestyle index, (Welnicki, Abstract, teaches a computerized method for creating a customized lifestyle plan for a user. The user's desired lifestyle is identified. At least one user preference associated with the desired lifestyle is identified… The cost of the user's desired lifestyle, in accordance with the user preference, is determined. Figures 1, 9-10, 15, 22-23 and 27; Welnicki teaches calculating lifestyle indexes in Figure 23, for example $1200/month for living in Colorado; $700/month for people, etc. Further, Welnicki, para 0010, discloses helping users, visualize a desired lifestyle and retirement, including such considerations as housing style and hobbies, and travel and vacation preferences, estimating a future cost for each user preference, such as desired housing style, hobbies, travel and vacation preferences, and calculating a total lifestyle or retirement cost.);	wherein the module updates a displayed information palette for each panel upon completion of each panel, and wherein each palette displays cumulative amount for the index, (Welnicki, Figure 2, element 40, discloses a summing junction. Figures 13, 17, 20 and 23 discloses summary screens with “make changes’ option; para 0061, teaches the scene is the user interface that the user see when inputting information; the scene reflects a visualization of the information inputted and the results coming from the summing junction (Examiner notes the results coming from the summing is the cumulative amount));	the index, when finalized, comprising a total cost for described lifestyle choices (Welnicki, Figure 23, teaches a total cost for lifestyle choices as it teaches $6480/month).		Yet Welnicki does not appear to explicitly teach “wherein the lifestyle survey module presents the questions in a progression of graphical interface panels, each panel with a customized avatar and message”.	In the same field of endeavor, Marino teaches wherein the lifestyle survey module presents the questions in a progression of graphical interface panels, each panel with a customized avatar and message (Marino, Abstract, discloses interacting dynamically with a user; Figure 3, discloses avatar selection, para  0067, teaches responding to series of questions (Examiner notes a series of questions is questions in progression) related to career aspirations; the student makes a series of choices by interacting in a dynamic virtual environment with avatars; para 0070, teaches users interacting with avatars; Table 20, discloses a help option with a talking head (avatar)).	As both references teach career planning, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Welnicki with wherein the lifestyle survey module presents the questions in a progression of graphical interface panels, each panel with a customized avatar and message as taught by Marino with the benefit to allow students to achieve their career goals and aspirations by dynamically interacting with avatars (Marino, para 0003 and para 0067). The Welnicki invention, now incorporating the Marino invention, has all the limitations of claim 1.
Regarding Claim 2, Welnicki, now incorporating Marino, teaches the system of claim 1, and Welnicki further teaches wherein the questions asked by the lifestyle survey module regarding the lifestyle choices concern the respondent's desired future lifestyle (Welnicki, Figure 21, discloses questions regarding lifestyle choices including “What sort of residence do you want?”, “Do you want to travel?”, etc.).
Regarding Claim 3, Welnicki, now incorporating Marino, teaches the system of claim 2, and Welnicki further teaches wherein the questions about the desired future lifestyle are directed to the respondent's desired living arrangements, (Welnicki, Figure 21, asks the question “What sort of residence do you want?” with possible answers “stationary”, “mobile”, “small”, “large”, “on land”, “on water”, etc.) location of residence, (Figure 21, asks the question “What sort of residence do you want?” possible answers “on land”, “on water”. Further, Figures 11-13, asks questions about place want to live including questions “how’s the weather?” with answers for both winter and summer) choice of transportation, (Welnicki, Figure 21, asks question “do you want to travel?” with possible answers “by land”, “by air”, “by water. Further Welnicki, para 0068, discloses one prompt asks questions including access to public transportation) and children (Welnicki, Figure 15, discloses children; para 0177, discloses people pathway including children) and other luxuries of interest (Welnicki, Figure 21, asks question “do you want to your collectibles to be:” with possible answers of things to collect such as antiques, stamps, etc. as “an investment”, for “fun”, “old or new”).
Regarding Claim 4, Welnicki, now incorporating Marino, teaches the system of claim 1, and Welnicki further teaches wherein the lifestyle index describes financial requirements needed to support the lifestyle choices (Welnicki, Figure 23. Further, Welnicki, para 0010, discloses helping users, visualize a desired lifestyle and retirement, including such considerations as housing style and hobbies, and travel and vacation preferences, estimating a future cost for each user preference, such as desired housing style, hobbies, travel and vacation preferences, and calculating a total lifestyle or retirement cost).
Regarding Claim 5, Welnicki, now incorporating Marino, teaches the system of claim 1, wherein the respondent is one of a student and an adult facing career decisions (Welnicki, para 0005, discloses a unique interactive process designed to allow users to visualize and build a lifestyle scenario; para 0059, discloses for lifestyle, college and career planning. Marino, para 0003 and throughout, discloses students.) 
Regarding Claim 6, Welnicki, now incorporating Marino, teaches the system of claim 1, and Welnicki further teaches wherein the Career Navideer Lifestyle Survey is presented in a series of graphical user interface screens displayed in tabular format (Welnicki, Figures 27-28, discloses survey presented in series of GUI screens in tabular format. Welnicki, para 0057, 0093, discloses GUI’s for visual depiction for user’s information).
Regarding Claim 7, Welnicki, now incorporating Marino, teaches the system of claim 6, and Welnicki further teaches wherein a summary page provided by the lifestyle survey module summarizes selections made on each tab, includes calculated costs for each, (Welnicki, Figure 2, element 40, discloses a summing junction. Figures 13, 17, 20 and 23 discloses summary screens; para 0061, teaches the scene is the user interface that the user see when inputting information; the scene reflects a visualization of the information inputted and the results coming from the summing junction.) and provides a final monetary total for the lifestyle index (Welnicki, Figure 23 discloses $6480/month is a final monetary total for the lifestyle).  
Regarding Claim 8, Welnicki teaches a method provided by a lifestyle survey module, comprising: a lifestyle survey module receiving inputs to at least one Career Navideer Lifestyle Survey comprising future lifestyle preferences of a respondent; (Welnicki, Abstract, teaches a computerized method for creating a customized lifestyle plan for a user. The user's desired lifestyle is identified. At least one user preference associated with the desired lifestyle is identified… The cost of the user's desired lifestyle, in accordance with the user preference, is determined. Figures 1, 9-10, 15, 22-23 and 27);	the lifestyle survey module further receiving inputs describing the respondent's age and education level; and (Welnicki, Figure 16, discloses respondent demographic data including age, education, race, religion and marital status);	the lifestyle survey module using at least one algorithm to compute a lifestyle survey index based on the inputs, the index describing financial requirements to support the future lifestyle preferences, (Welnicki teaches financial requirements to support future lifestyle preferences in Figure 23. Further, Welnicki, para 0010, discloses helping users, visualize a desired lifestyle and retirement, including such considerations as housing style and hobbies, and travel and vacation preferences, estimating a future cost for each user preference, such as desired housing style, hobbies, travel and vacation preferences, and calculating a total lifestyle or retirement cost.);	the module further updating a displayed information palette for each panel upon completion of each panel, and each palette displaying cumulative amount for the index, (Welnicki, Figure 2, element 40, discloses a summing junction. Figures 13, 17, 20 and 23 discloses summary screens with “make changes’ option; para 0061, teaches the scene is the user interface that the user see when inputting information; the scene reflects a visualization of the information inputted and the results coming from the summing junction (Examiner notes the results coming from the summing is the cumulative amount));	the index, when finalized, comprising a total cost for described lifestyle choices (Welnicki, Figure 23, teaches a total cost for lifestyle choices as it teaches $6480/month).		Yet Welnicki does not appear to explicitly teach “the lifestyle survey module further presenting the questions in a progression of graphical interface panels, each panel with a customized avatar and message”.	In the same field of endeavor, Marino teaches the lifestyle survey module further presenting the questions in a progression of graphical interface panels, each panel with a customized avatar and message (Marino, Abstract, discloses interacting dynamically with a user; Figure 3, discloses avatar selection, para  0067, teaches responding to series of questions (Examiner notes a series of questions is questions in progression) related to career aspirations; the student makes a series of choices by interacting in a dynamic virtual environment with avatars; para 0070, teaches users interacting with avatars; Table 20, discloses a help option with a talking head (avatar)).	As both references teach career planning, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Welnicki with the lifestyle survey module further presenting the questions in a progression of graphical interface panels, each panel with a customized avatar and message as taught by Marino with the benefit to allow students to achieve their career goals and aspirations by dynamically interacting with avatars (Marino, para 0003 and para 0067). The Welnicki invention, now incorporating the Marino invention, has all the limitations of claim 8.
Regarding Claim 9, Welnicki, now incorporating Marino, teaches the method of claim 8, and Marino teaches wherein the respondent is a student at one of a middle school level, a high school level, and a post-secondary level (Marino, para 0003, 0015 and 0075, discloses a means to provide high school students with explicit pathways to postsecondary education and career goals. When used by high school students, strategic planning tools help students and families align high school coursework with career aspirations.)
Regarding Claim 10, Welnicki, now incorporating Marino, teaches the method of claim 8, wherein the lifestyle survey module selectively shares results of the survey including computations of the index (Welnicki, Figure 23, discloses survey results with computations of the index ($6480/month needed for lifestyle) with at least one of a parent and a guidance counselor of the student (Marino, Abstract, discloses applications to assess an aptitude or a preference of a user; and to allow teachers, parents, counselors and guardians to review the status and progress of the user. Marino, para 0029, discloses surveys for users (students) to take for assessments. Marino, para 0003, discloses strategic planning tools help students and families align career aspirations. Marino, para 0018, discloses teachers, parents, and members of a transition planning team.)
Regarding Claim 11, Welnicki, now incorporating Marino, teaches the method of claim 8, and Welnicki further teaches wherein the survey is presented as a series of graphical user interface screens displayed in tabular format (Welnicki, Figures 27-28, discloses survey presented in series of GUI screens in tabular format. Welnicki, para 0057, 0093, discloses GUI’s for visual depiction for user’s information).
Regarding Claim 12, Welnicki, now incorporating Marino, teaches the method of claim 8, and Welnicki further teaches further comprising the lifestyle survey module eliciting the survey responses about the respondent's desired living arrangements, (Welnicki, Figure 21, asks the question “What sort of residence do you want?” with possible answers “stationary”, “mobile”, “small”, “large”, “on land”, “on water”, etc.) location of residence, (Figure 21, asks the question “What sort of residence do you want?” possible answers “on land”, “on water”. Further, Figures 11-13, asks questions about place want to live including questions “how’s the weather?” with answers for both winter and summer) choice of transportation, (Welnicki, Figure 21, asks question “do you want to travel?” with possible answers “by land”, “by air”, “by water. Further Welnicki, para 0068, discloses one prompt asks questions including access to public transportation) and children (Welnicki, Figure 15, discloses children; para 0177, discloses people pathway including children) and other luxuries of interest (Welnicki, Figure 21, asks question “do you want to your collectibles to be:” with possible answers of things to collect such as antiques, stamps, etc. as “an investment”, for “fun”, “old or new”).
Regarding Claim 13, Welnicki, now incorporating Marino, teaches the method of claim 8, and Welnicki further teaches further comprising the lifestyle survey module presenting the at least one survey in a web-based format (Welnicki, para 0005, discloses a web-based interactive application, which feature a unique interactive process designed to allow users to visualize and build a lifestyle scenario that can be unique and exclusively their own.)
Regarding Claim 14, Welnicki teaches a lifestyle survey module-based method for assisting lifestyle decisions, comprising: a lifestyle survey module presenting inquiries in a Career Navideer Lifestyle Survey in a tabular format accessible by a respondent, (Welnicki, Abstract, teaches a computerized method for creating a customized lifestyle plan for a user. The user's desired lifestyle is identified. At least one user preference associated with the desired lifestyle is identified… The cost of the user's desired lifestyle, in accordance with the user preference, is determined. Figures 1, 9-10, 15, 22-23 and 27. Welnicki, Figures 27-28, discloses survey presented in series of GUI screens in tabular format. Figure 27, discloses tabular format of “Place”, “People”, “Things”.);	the lifestyle survey module analyzing each tab completed by the respondent, each tab providing a subtotal cost of lifestyle choices covered by the tab; and (Welnicki, Figure 23, summarizes selections made on each tab with included calculated costs for each. For example, “Place” is estimated in Colorado as $1200/month; “People” is estimated as $700/month, etc.)	based on an analysis of tabs completed by the respondent, the lifestyle survey module computing a lifestyle index (Welnicki, Figure 23 discloses the tabs “People”, “Place”, “Things”, analyzed and computing a lifestyle index of $6480/month);	the module further updating a displayed information palette for each panel upon completion of each panel, and each palette displaying cumulative amount for the index, (Welnicki, Figure 2, element 40, discloses a summing junction. Figures 13, 17, 20 and 23 discloses summary screens with “make changes’ option; para 0061, teaches the scene is the user interface that the user see when inputting information; the scene reflects a visualization of the information inputted and the results coming from the summing junction (Examiner notes the results coming from the summing is the cumulative amount));	the index, when finalized, comprising a total cost for described lifestyle choices (Welnicki, Figure 23, teaches a total cost for lifestyle choices as it teaches $6480/month); 	Yet Welnicki does not appear to explicitly teach “the lifestyle survey module further presenting the questions in a progression of graphical interface panels, each panel with a customized avatar and message”.	In the same field of endeavor, Marino teaches the lifestyle survey module further presenting the questions in a progression of graphical interface panels, each panel with a customized avatar and message (Marino, Abstract, discloses interacting dynamically with a user; Figure 3, discloses avatar selection, para  0067, teaches responding to series of questions (Examiner notes a series of questions is questions in progression) related to career aspirations; the student makes a series of choices by interacting in a dynamic virtual environment with avatars; para 0070, teaches users interacting with avatars; Table 20, discloses a help option with a talking head (avatar)).	As both references teach career planning, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Welnicki with the lifestyle survey module further presenting the questions in a progression of graphical interface panels, each panel with a customized avatar and message as taught by Marino with the benefit to allow students to achieve their career goals and aspirations by dynamically interacting with avatars (Marino, para 0003 and para 0067). The Welnicki invention, now incorporating the Marino invention, has all the limitations of claim 14.
Regarding Claim 15, Welnicki, now incorporating Marino, teaches the method of claim 14, and Welnicki further teaches further comprising the lifestyle survey module presenting inquiries about the respondent's desired living arrangements, (Welnicki, Figure 21, asks the question “What sort of residence do you want?” with possible answers “stationary”, “mobile”, “small”, “large”, “on land”, “on water”, etc.) location of residence, (Figure 21, asks the question “What sort of residence do you want?” possible answers “on land”, “on water”. Further, Figures 11-13, asks questions about place want to live including questions “how’s the weather?” with answers for both winter and summer) choice of transportation, (Welnicki, Figure 21, asks question “do you want to travel?” with possible answers “by land”, “by air”, “by water. Further Welnicki, para 0068, discloses one prompt asks questions including access to public transportation) and children (Welnicki, Figure 15, discloses children; para 0177, discloses people pathway including children) and other luxuries of interest (Welnicki, Figure 21, asks question “do you want to your collectibles to be:” with possible answers of things to collect such as antiques, stamps, etc. as “an investment”, for “fun”, “old or new”).
Regarding Claim 16, Welnicki, now incorporating Marino, teaches the method of claim 14, and Welnicki further teaches wherein the Career Navideer Lifestyle Survey module applies at least one algorithm to survey results and received data to determine the lifestyle index (Welnicki, Figure 23 discloses the tabs “People”, “Place”, “Things”, analyzed and computing a lifestyle index of $6480/month. Further, Welnicki, para 0010, discloses calculating a total lifestyle or retirement cost).
Regarding Claim 17, Welnicki, now incorporating Marino, teaches the method of claim 16, and Welnicki further teaches wherein the lifestyle index describes income requirements needed to support the desired lifestyle (Welnicki, para 0008, discloses the application determines the assets and income needs necessary to finance the dream lifestyle or retirement. Figure 23, discloses $6480/month is needed to support the lifestyle).
Regarding Claim 18, Welnicki, now incorporating Marino, teaches the method of claim 14, wherein the respondent is one of a student and an adult facing career decisions (Welnicki, para 0005, discloses a unique interactive process designed to allow users to visualize and build a lifestyle scenario; para 0059, discloses for lifestyle, college and career planning. Marino, para 0003 and throughout, discloses students).
Regarding Claim 19, Welnicki, now incorporating Marino, the method of claim 14, and Welnicki further teaches wherein the lifestyle survey module further considers the respondent's age in computing the index (Welnicki, Figure 16, discloses respondent demographic data including age, education, race, religion and marital status).
Regarding Claim 20, Welnicki, now incorporating Marino, teaches the method of claim 14, wherein the respondent is a student and the lifestyle survey module selectively shares results of the survey including computations of the index with at least one of a parent and a guidance counselor of the student (Welnicki, Figure 23, discloses survey results with computations of the index ($6480/month needed for lifestyle. Marino, para 0029, discloses surveys for users (students) to take for assessments. Marino, Abstract, discloses applications to assess an aptitude or a preference of a user; and to allow teachers, parents, counselors and guardians to review the status and progress of the user.)

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Heyse et al. US 2005/0096973 A1 – discusses comprehensive and flexible life and career planning 
Schmitt et al. US 2020/0104935 A1 – discussing wealth and health planning 
Johns et al. US 2010/0179916 A1 – discussing career management system
WO 02/086741 A1 – discussing an interactive learning and career management system; Figures 19, 21-23, discloses interactive messages with an avatar. 
WO 2017/041008 A1 – discussing an intelligent virtual assistant used for coaching people.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention. 

Response to Arguments
Applicants arguments filed on 04/26/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejections in light of the most recent claim amendments. Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.	With respect to the abstract idea, the claimed invention falls within at least the groupings of organizing human activity and mental processes. The claims are directed to a lifestyle survey with questions and answers to assist a user in making lifestyle decisions, which is a clear managing of personal behavior and is one of certain methods of organizing human activity. The claims further recite mental processes as outlined above.  Because the claimed invention falls within at least the abstract groupings of organizing human activity and mental processes, the claims are directed to an abstract idea.	With respect to Applicant’s remarks “While the claims are partially associated with human activities, technological improvements are at the center of the claims and drive the value of the overall disclosure.” Examiner respectfully finds Applicants remarks on technical improvements unpersuasive, as Applicant’s Specification does not describe the computer system in any detail, only merely mentions it once as any generic computing environment in Figure 1 and para 0017. 	With respect to the avatar, the avatar is merely mentioned once in Applicant’s specification in para 0029 with no details, and a customized avatar is not included in Applicant’s specification. Thus, there can be no dispute that the computer elements recited are not of a particular machine, but rather generic computer elements performing generic computer functions.	With respect to Applicants remarks “the steps of the claims provide significantly more functionality and variables than could ever be provided purely by humans.”, Examiner respectfully notes the Applicant does not state what specific claim limitations provide significantly more. As such, Examiner finds Applicant's arguments fail to comply with 37 CFR 1.111 because they amount to a general allegation that the claims define a patent eligible invention without specifically pointing out how the language of the claims patentably distinguishes them from the identified ineligible subject matter discussed in the rejection.	Further, Examiner has reviewed Applicants claims and specification and has found only an unspecified, generic computing system. Merely using general computing devices to perform well-understood, routine, and conventional activities has been held to not be an "inventive concept" as the general computing device is being used for the very purpose that such devices are known to be used for, e.g. more efficient, faster, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.	Therefore, Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.
	 Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 with newly applied teachings of the Welnicki and Marino references and maintains the 103 rejection. 	With respect to Applicants remarks “Welnicki does not teach a progression of panels that present survey questions and that provide a running total of costs”. Examiner has updated the above rejection and notes while Welnicki does teach questions and answers, Marino is relied on for a series of questions. With respect to total running costs, Welnicki teaches a summary, in Figure 2, element 40, discloses a summing junction. Further, figures 13, 17, 20 and 23 discloses summary screens and para 0061, teaches the scene is the user interface that the user see when inputting information; the scene reflects a visualization of the information inputted and the results coming from the summing junction.	With respect to Applicants remarks that Welnicki is not directed to students, Examiner notes Marino explicitly recites students throughout (See Marino at least para 0003 and Figure 2). Further, Marino also teaches customized avatars are known in the art, see at least Marino Figure 3, discloses avatar selection, para 0067, teaches the student makes a series of choices by interacting in a dynamic virtual environment with avatars; para 0070, teaches users interacting with avatars. Therefore, Applicants remarks are found unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Stivoric et al. US 2008/0319781 A1 – Abstract, determining at least one lifeotype of at least one individual, analyzing the at least one lifeotype, and delivering an assessment to at least one individual based on the analysis or delivering a compatibility assessment to at least one individual based on the analysis.
Chevalier et al. US 2015/0127565 A1 - Figures 3B-3G and 5A, discloses user profiles with avatars/images. Chevalier, Figure 25, discloses a Career path application with recommendations and career benchmarking. Chevalier, para 0140, discloses utilizing a user’s information including education and experiences to recommend relevant jobs to the user. Chevalier, Figure 46 and para 0372, discloses different salaries and skills, including education such as master’s degree. Further, Chevalier, Figure 108C, discloses a display of an occupation, Software Engineer, with an income of $100,000, and qualifications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629